    


GLOBAL EAGLE ENTERTAINMENT INC.
2017 OMNIBUS LONG-TERM INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION GRANT NOTICE
Global Eagle Entertainment Inc., a Delaware corporation (the “Company”),
pursuant the Global Eagle Entertainment Inc. 2017 Omnibus Long-Term Incentive
Plan (as amended from time to time, the “Plan”), hereby grants to the optionee
(the “Optionee”) identified in this grant notice (this “Grant Notice”) an option
(the “Option”) to purchase that number of Shares (the “Underlying Shares”) of
common stock, par value $0.0001 per share of the Company (“Common Stock”) at the
price per Share identified in this Grant Notice (the “Exercise Price”). This
Option is subject to all of the terms and conditions set forth herein and in the
Non-Qualified Stock Option Award Agreement, including any country-specific
provisions included in the appendices attached thereto (the “Agreement”) and the
Plan (collectively, the “Award Documents”), both of which are incorporated
herein in their entirety.





--------------------------------------------------------------------------------





Optionee:
[________]
Grant Date:
[________]
Vesting Commencement Date: 
[________]
Expiration Date:
Seventh (7th) anniversary of the Grant Date
Underlying Shares Subject to Award:
[________]
Exercise Price Per Underlying Share:
[________]
Vesting Schedule:
Subject to Sections 4 and 5 of the Agreement, the Option will vest with respect
to 25% of the Underlying Shares on the first (1st) anniversary of the Vesting
Commencement Date, and 75% of the Underlying Shares will vest ratably over three
(3) years on a monthly basis following the first (1st) anniversary of the
Vesting Commencement Date.
Additional Terms / Acknowledgements: The Optionee acknowledges receipt of the
Award Documents and the prospectus for the Plan, and understands and agrees to
the terms set forth in the Award Documents. The Optionee acknowledges that, if
so determined by the Company in its discretion, the Optionee may be required to
accept the Option by electronic means and that such electronic acceptance
constitutes the Optionee’s agreement to be bound by all of the terms and
conditions of the Award Documents. By accepting the Option, the Optionee
consents to receive any documents related to participation in the Plan and the
Option by electronic delivery and to participate in the Plan through an online
or electronic system established and maintained by the Company or another third
party designated by the Company. The Optionee also acknowledges that this Grant
Notice must be returned to the Company (including through electronic means). The
Optionee further acknowledges that as of the Grant Date, the Award Documents set
forth the entire understanding between the Optionee and the Company regarding
the acquisition of Shares and supersede all prior oral and written agreements on
that subject with the exception of (i) Awards previously granted and delivered
to the Optionee under the Plan, and (ii) the following agreements only, if any:
[N/A.]


ATTACHMENTS: I. Non-Qualified Stock Option Award Agreement
   II. Global Eagle Entertainment Inc. 2017 Omnibus Long-Term Incentive Plan





The undersigned hereby acknowledges, accepts, and agrees to all terms and
provisions of the foregoing Grant Notice, the Non-Qualified Stock Option Award
Agreement and the Plan.
    
Option Recipient
    
Date




[Signature page to Non-Qualified Stock Option Grant Notice]

--------------------------------------------------------------------------------


    




ATTACHMENT I: Non-Qualified Stock Option Award Agreement









--------------------------------------------------------------------------------





GLOBAL EAGLE ENTERTAINMENT INC.
2017 OMNIBUS LONG-TERM INCENTIVE PLAN
NON-QUALIFIEDSTOCK OPTION AWARD AGREEMENT


1.Grant of Option. Global Eagle Entertainment Inc., a Delaware corporation (the
“Company”), hereby grants to the optionee (the “Optionee”) identified in the
grant notice (the “Grant Notice”) to which this Non-Qualified Stock Option Award
Agreement, including any country-specific provisions in the appendices attached
hereto (this “Agreement”) is attached an option (this “Option”), pursuant to the
Global Eagle Entertainment Inc. 2017 Omnibus Long-Term Incentive Plan (as
amended from time to time, the “Plan”), to purchase that number of Shares (the
“Underlying Shares”) common stock, par value $0.0001 per share of the Company
(“Common Stock”), specified in the Grant Notice, at the price per Share (the
“Exercise Price”) specified in the Grant Notice. The Option is subject to the
terms and conditions of the Grant Notice, this Agreement and the Plan. Except
where the context otherwise requires, the term “Company” shall include the
parent and all subsidiaries of the Company as defined in Sections 424(e) and
424(f) of the U.S. Internal Revenue Code of 1986, as amended (the “Code”).
Capitalized terms used but not otherwise defined herein or in the Grant Notice
shall have the meaning ascribed to such terms in the Plan. The terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated by reference herein. To the extent that any term of this Agreement
or the Grant Notice conflicts or is otherwise inconsistent with any term of the
Plan, as amended from time to time, the terms of the Plan shall take precedence
and supersede any such conflicting or inconsistent term contained herein.
2.Acceptance and Acknowledgement. The Company may, in its sole discretion,
choose to deliver any documents related to participation in the Plan and the
Option by electronic means or request the Optionee’s consent to participate in
the Plan by electronic means. By signing (electronically or otherwise) the Grant
Notice, the Optionee accepts the Option and agrees to be bound by the terms and
conditions of the Grant Notice, this Agreement, the Plan and any and all
conditions established by the Company in connection with Shares issued under the
Plan, and the Optionee further acknowledges and agrees that this Option does not
confer any legal or equitable right (other than those rights constituting the
Option itself) against the Company or any Subsidiary or Affiliate thereof
(collectively, the “Global Eagle Companies”) directly or indirectly, or give
rise to any cause of action at law or in equity against the Global Eagle
Companies. The Optionee hereby acknowledges receipt of a copy of the Plan and
the prospectus for the Plan. The Optionee acknowledges that there may be adverse
tax consequences upon exercise of the Option or disposition of the Underlying
Shares and that the Optionee has been advised to consult a tax advisor prior to
such exercise or disposition.
3.Non-Qualified Stock Option. This Option is not intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Code.
4.Exercise of Option and Provisions for Termination.
(a)Vesting Schedule. Subject to the Optionee’s continued employment by (or if a
consultant, engagement with) Global Eagle Companies on each applicable vesting
date, and except as otherwise provided in this Agreement, this Option shall vest
as provided in the Grant Notice, until such time as this Option is fully vested.
Except as otherwise provided in this Agreement, this Option may be exercised any
time prior to the expiration date identified in the Grant Notice (the
“Expiration Date”), subject to Sections 4(d) through (f), in installments as to
not more than the number of Underlying





--------------------------------------------------------------------------------





Shares then-vested pursuant to this Section 4. The right of exercise shall be
cumulative, so that if this Option is not exercised to the maximum extent
permissible during any exercise period it shall be exercisable, in whole or in
part, with respect to all Underlying Shares not so purchased at any time prior
to the Expiration Date or the earlier termination of this Option. This Option
may not be exercised at any time after the Expiration Date.
(b)Exercise Procedure. Subject to the conditions set forth in this Agreement,
the Optionee may exercise this Option by delivery of notice to the Company or
its designated Administrative Service (as defined below) in a form (which may be
electronic) approved by the Company, accompanied by payment of consideration in
an amount equal to the aggregate Exercise Price for the Underlying Shares to be
purchased by such means as may be permitted by the Company or the Administrative
Service, including (if then permitted by the Company), by electing that the
Company or the Administrative Service withhold such number of Underlying Shares
(x) having an aggregate Fair Market Value equal in amount to the aggregate
Exercise Price for all Underlying Shares to be purchased plus (y) the amount of
Withholding Taxes and applicable fees. If, at the time of exercise, the Company
does not permit the withholding of Underlying Shares to pay the amount of income
and employment taxes in clause (y), then the Optionee must pay to the Company an
amount in cash sufficient to satisfy all of the Company’s Withholding Tax
obligations, or if the Optionee has so elected during an “open window period”
under the Company’s securities-trading policy (as in effect from time to time),
then the Optionee may elect that the Company sell the number of Underlying
Shares sufficient to satisfy such tax withholding requirements. Such exercise
shall be effective upon receipt by the Company or the Administrative Service of
such notice together with the required payment. The Optionee may purchase less
than the number of Underlying Shares for which this Option is vested at any
point in time; provided, however, that no partial exercise of this Option may be
for any fractional shares. For purposes of this Agreement, “Administrative
Service” shall mean any third-party stock option administrator designated by the
Company from time to time, provided that, the Company shall administer this
Option until such time as an Administrative Service is engaged by the Company.
(c)Continuous Employment or Engagement Required. Except as otherwise provided in
this Section 4, this Option may not be exercised unless the Optionee, at the
time that he or she exercises this Option, is, and has been at all times since
the Grant Date of this Option, an employee or consultant of the Global Eagle
Companies. For all purposes of this Agreement: (i) “employment” shall be defined
in accordance with the provisions of Section 1.421-7(h) of the regulations
promulgated under the Code or any successor regulations and (ii) if this Option
shall be assumed or a new option substituted therefor in a transaction to which
Section 424(a) of the Code applies, employment by such assuming or substituting
corporation shall be considered for all purposes of this Option to be employment
by the Global Eagle Companies.
(d)Exercise Period Upon Termination of Employment or Consultancy. Except as
otherwise set forth in any employment, severance and release or similar
agreement to which the Optionee is a party with the Company, if the Optionee
ceases to be employed (or if a consultant, engaged) by the Global Eagle
Companies for any reason (including a voluntary resignation for any reason or no
reason) other than death or Disability or a discharge for Cause, the right to
exercise this Option shall terminate ninety (90) days after such cessation (but
in no event after the Expiration Date); provided, however, that this Option
shall be exercisable only to the extent that the Option was vested on the date
of such cessation.





--------------------------------------------------------------------------------





(e)Exercise Period Upon Death or Disability. If the Optionee dies or becomes
Disabled prior to the Expiration Date while he or she is an employee of (or if a
consultant, engaged by) the Global Eagle Companies, this Option shall be
exercisable for one (1) year following the date of death or Disability of the
Optionee (but in no event after the Expiration Date) by the Optionee or by the
person to whom this Option is transferred by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order (as defined in
the Code) or Title I of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), or the rules thereunder; provided, however, that this Option
shall be exercisable only to the extent that the Option was vested on the date
of the Optionee’s death or Disability. Except as otherwise indicated by the
context, the term “Optionee,” as used in this Agreement, shall be deemed to
include the estate of the Optionee or any person who acquires the right to
exercise this Option by bequest or inheritance or otherwise by reason of the
death of the Optionee or pursuant to a qualified domestic relations order (as
defined in the Code) or Title I of ERISA, or the rules promulgated thereunder.
(f)Discharge for Cause. If the Optionee, prior to the Expiration Date, ceases to
be employed (or if a consultant, engaged) by the Global Eagle Companies because
he or she is discharged for Cause, the right to exercise this Option, (i) if
unvested, shall terminate immediately and automatically for no consideration
upon such discharge and (ii) if vested, shall terminate immediately and
automatically for no consideration on the sixth (6th) day after such discharge.
5.Provisions Upon a Change of Control.
(a)Treatment if Option is Assumed, Substituted, Converted or Replaced. If, in
connection with a Change of Control, the Option is assumed, substituted,
converted or replaced by the surviving corporation (including the Company if the
Company is the surviving corporation) or its parent with equity or equity-based
awards in respect of a publicly-traded security having rights and entitlements
substantially equivalent to or better than the rights and terms applicable to
the outstanding Options, immediately prior to the Change of Control, including
without limitation, the value of the Options and an identical or better vesting
schedule and provided that the terms, of the Alternative Awards state that in
the event of the Optionee’s termination without Cause within two (2) years
following the consummation of such Change of Control, the Option shall become
fully vested as of the termination date and the Optionee shall be entitled to
cash, marketable stock or a combination of both having a value equal to the Fair
Market Value of the Underlying Shares on the termination date, less the Exercise
Price. Such cash or marketable stock shall be settled as promptly as practicable
thereafter, but in no event later than forty-five (45) days following the
employment termination date.
(b)Treatment if Option is Not Assumed, Substituted, Converted or Replaced. If,
in connection with a Change of Control, the Option is not assumed, substituted,
converted or replaced by the surviving corporation (including the Company if the
Company is the surviving corporation) or its parent with equity or equity-based
awards in respect of a publicly-traded security having an equivalent value and
vesting schedule to those applicable to the Option immediately prior to the
Change of Control, then the Option, whether or not then vested, shall become
fully vested and exercisable as of immediately prior to the consummation of the
Change of Control and the Optionee shall be entitled to cash, marketable stock
or a combination of both having a value equal to the Fair Market Value of the
Underlying Shares upon such Change of Control, less the Exercise Price. Such
cash or marketable stock shall be settled as promptly as practicable thereafter,
but in no event later than forty-five (45) days following the Change of Control.





--------------------------------------------------------------------------------





6.Non-transferability of Option. Except as provided in Section 4(e), this Option
is personal and no rights granted hereunder may be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
nor shall any such rights be subject to execution, attachment or similar
process. Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of this Option or of such rights contrary to the provisions hereof, or
upon the levy of any attachment or similar process upon this Option or such
rights, this Option and such rights shall, at the election of the Company,
become null, void and of no further force of effect.
7.Forfeiture; Clawback.
(a)    Notwithstanding anything contained in this Agreement to the contrary, if
during the Optionee’s employment or consultancy, the Optionee engages in any
activity inimical, contrary or harmful to the interests of the Global Eagle
Companies, including, but not limited to: (i) violating the Company’s Code of
Ethics or Whistleblower Policy and Procedures, as maintained from time to time,
or (ii) disclosing or misusing any confidential information regarding the Global
Eagle Companies, or (iii) disparaging or criticizing, orally or in writing, the
business, products, policies, decisions, directors, officers or employees of the
Global Eagle Companies to any person (all activities described in (i) – (iii)
above collectively referred to as “wrongful conduct”), then (x) the Option, to
the extent it remains unvested, shall be forfeited automatically as of the date
on which the Optionee first engaged in such wrongful conduct, (y) the Company
shall be entitled to recoup any Underlying Shares acquired upon the exercise of
the Option within the twelve (12) month period immediately preceding such
wrongful conduct, and (z) the Optionee shall pay to the Company in cash any
financial gain he or she received with respect to the sale of any Underlying
Shares acquired upon the exercise of the Option within the twelve (12) month
period immediately preceding such wrongful conduct. For purposes of this Section
7, “financial gain” shall equal the difference between the Exercise Price of the
Underlying Share that was sold and the Fair Market Value of a Share on the date
of sale.
(b)    Notwithstanding the foregoing, nothing in this Agreement prohibits the
Optionee from voluntarily communicating, without notice to or approval by the
Company, with any federal or state government agency about a potential violation
of a federal or state law or regulation or to participate in investigations,
testify in proceedings regarding the Company’s or any member of the Global Eagle
Companies’ past or future conduct, or engage in any activities protected under
whistle blower statutes. Further, pursuant to the Defend Trade Secrets Act of
2016, the Optionee shall not be held criminally, or civilly, liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in confidence either directly or indirectly to a federal, state, or local
government official, or an attorney, for the sole purpose of reporting, or
investigating, a violation of law. Moreover, the Optionee may disclose trade
secrets in a complaint, or other document, filed in a lawsuit, or other
proceeding, if such filing is made under seal. Finally, if the Optionee files a
lawsuit alleging retaliation by the Company or any member of the Global Eagle
Companies for reporting a suspected violation of the law, the Optionee may
disclose the trade secret to the Optionee’s attorney and use the trade secret in
the court proceeding, if the Optionee files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to
court order.
(c)    By accepting this Agreement, the Optionee consents to and authorizes the
Company to deduct, from any amounts payable by the Company to the Optionee, any
amounts the Optionee owes to the Company under this Section 7. This right of
set-off is in addition to any other remedies the Company may have against the
Optionee for breach of this Agreement.





--------------------------------------------------------------------------------





(d)    Notwithstanding any other provisions in this Agreement to the contrary,
the Option and any amounts received upon the exercise of the Option shall be
subject to such recovery or deductions as may be required under any law,
government regulation, stock exchange listing requirement or clawback or similar
policy adopted by the Board (as such policy may be amended from time to time),
Section 12.4 of the Plan or as determined by the Board pursuant to such law,
government regulation, stock exchange listing requirement or Board policy.
8.No Special Employment or Similar Rights. Nothing contained in the Plan or this
Agreement shall be construed or deemed by any Person under any circumstances to
bind the Global Eagle Companies to continue the employment or consultancy of the
Optionee or to limit the discretion of the Global Eagle Companies to terminate
the Optionee’s employment or consultancy at any time, with or without Cause.
However, during the period of the Optionee’s employment or consultancy with the
Global Eagle Companies, the Optionee shall render diligently and faithfully the
services which are assigned to the Optionee from time to time by the Board, any
committee thereof, or by the executive officers of the Company and shall at no
time take any action which, directly or indirectly, would be inconsistent with
the best interests of the Company. The Optionee further acknowledges that this
Option is for future services to the Global Eagle Companies and is not under any
circumstances to be considered compensation for past services.
9.Rights as a Shareholder. The Optionee shall have no rights as a shareholder
with respect to any Underlying Shares unless and until the date on which the
Optionee becomes the holder of record of the Underlying Shares purchased
pursuant to this Option on the books and records of the Company, as maintained
by the transfer agent for the Company’s Common Stock. No adjustment shall be
made for dividends or other rights for which the record date is prior to such
date.
10.Adjustments.
(a)General. The Underlying Shares may be adjusted or terminated in any manner as
contemplated by Section 4.5 of the Plan.
(b)Limits on Adjustments. No adjustment shall be made under Section 4.5 of the
Plan which would, within the meaning of any applicable provision of the Code,
constitute a modification, extension or renewal of this Option or a grant of
additional benefits to the Optionee.
11.Withholding Taxes. The Company’s obligation to deliver Underlying Shares upon
the exercise of this Option shall be subject to the Optionee’s satisfaction of
all Withholding Tax requirements.
12.Consent to Transfer Personal Data. By accepting this Option, the Optionee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described herein. The Optionee is not obliged to
consent to such collection, use, processing and transfer of personal data. The
Company holds certain personal information about the Optionee, that may include
his or her name, home address and telephone number, fax number, email address,
family size, marital status, sex, beneficiary information, emergency contacts,
passport/visa information, age, language skills, driver’s license information,
date of birth, birth certificate, social security number or other employee
identification number, nationality, C.V. (or resume), wage history, employment
references, job title, employment or severance contract, current wage and
benefit information, personal bank account number, tax related information, plan
or benefit enrollment





--------------------------------------------------------------------------------





forms and elections, option or benefit statements, any Shares or directorships
in the Company, details of all options or any other entitlements to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the Optionee’s
favor, for the purpose of managing and administering the Plan (“Data”). The
Company and/or its Subsidiaries or Affiliates will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Optionee’s participation in the Plan, and the Company may
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located throughout the world, including the United States. The Optionee
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Optionee’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan and
the subsequent holding of Shares on the Optionee’s behalf to a broker or other
third party with whom the Optionee may elect to deposit any Shares acquired
pursuant to the Plan. The Optionee may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Company. If the Optionee does not consent, or if the Optionee
later seeks to revoke his or her consent, the Optionee’s employment status or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing consent is that the Company may not be able to grant Options or
other equity awards to the Optionee or administer or maintain such awards.
Therefore, the Optionee understands that refusing or withdrawing his or her
consent may affect the Optionee’s ability to participate in the Plan. For more
information on the consequences of the Optionee’s refusal to consent or
withdrawal of consent, the Optionee understands that he or she may contact his
or her local human resources representative.
13.Requirements of Law and Securities Exchange. The exercise of the Option and
the issuance and transfer of Shares of Common Stock shall be subject to
compliance by the Company and the Optionee with all applicable requirements of
Federal, state or local securities laws and with all applicable requirements of
any stock exchange on which the Company’s Shares of Common Stock may be listed.
No Shares of Common Stock shall be issued pursuant to this Option unless and
until any then applicable requirements of state, local or Federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel. The Optionee understands that the Company is under no
obligation to register the Shares of Common Stock with the U.S. Securities and
Exchange Commission, any state securities commission or any stock exchange to
effect such compliance.
14.Country-Specific Provisions. If the Optionee resides in a country outside the
United States or is otherwise subject to the laws of a country other than the
United States, the Option shall be subject to the additional terms and
conditions set forth in Appendix A to this Agreement and any terms and
provisions as set forth in Appendix B for his or her country. Moreover, if the
Optionee relocates outside the United States, the additional terms and
conditions in Appendix A (applicable to all non-United States countries) and
Appendix B (applicable to his or her specific country) will apply to the
Optionee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons.
15.Miscellaneous.
(a)Amendment. This Option is documented by the records of the Committee or its
delegate, which records shall be the final determinant of the number of Shares
granted subject to the





--------------------------------------------------------------------------------





Option and the conditions of this Agreement. The Committee may amend or modify
this Option in any manner to the extent that the Committee would have had the
authority under the Plan initially to grant such Option, provided that no such
amendment or modification shall materially diminish the Optionee’s rights under
this Agreement without his or her consent. Notwithstanding anything in this
Agreement or the Plan to the contrary, this Option may be amended by the Company
without the Optionee’s consent, including, but not limited to, modifications to
any of the rights granted to the Optionee under this Agreement, at such time and
in such manner as the Company may consider necessary or desirable to reflect
changes in law (including for regulatory, legal and Company requirements
relating to “executive compensation clawbacks”). Except as in accordance with
the two immediately preceding sentences and Section 15(b), this Agreement may be
amended, modified or supplemented only by an instrument in writing signed
(electronically or manually) by both parties hereto.
(b)Discretionary Nature of Plan. By accepting this Option, the Optionee agrees
that the granting of the Option is at the discretion of the Committee and that
acceptance of the Option is no guarantee that future Awards will be granted
under the Plan or any other equity incentive plan maintained from time to time
by the Company. The Optionee understands that the Company may amend, resubmit,
alter, change, suspend, cancel, or discontinue the Plan with respect to future
awards at any time without limitation.
(c)Entire Agreement. This Agreement, the Grant Notice and the Plan together
constitute the Optionee’s and the Company’s entire understanding with respect to
the subject matter hereof and supersede and void any and all prior agreements or
understandings, written or oral, regarding the subject matter hereof, including,
but not limited to, any term sheets. Notwithstanding the foregoing, to the
extent that the Optionee has signed any restrictive covenant agreements with the
Company (including, but not limited to, any confidentiality, intellectual
property rights assignment, non-competition, non-solicitation and
non-disparagement agreements), such restrictive covenant agreements shall remain
in full force and effect.
(d)Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.
(e)Compliance with Section 409A of the Code. This Agreement is intended to be
exempt from Section 409A of the Code and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Optionee on account of non-compliance
with Section 409A of the Code. Notwithstanding any provision of this Agreement
or the Plan to the contrary, to the extent that the Committee determines that
any portion of the Option granted hereunder is subject to Section 409A of the
Code and fails to comply with the requirements thereof, the Committee reserves
the right to amend, restructure, terminate or replace such portion of the Option
in order to cause it to either not be subject to Section 409A of the Code or to
comply with the applicable provisions of such Section.





--------------------------------------------------------------------------------





(f)No Impact on Other Benefits. The value of the Option is not part of the
Optionee’s normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, holiday pay, long-service awards, pension or retirement or
welfare benefits or similar payments.
(g)Notices. All notices under this Agreement shall be mailed, delivered by hand,
or delivered by electronic means to the parties pursuant to the contact
information for the applicable party set forth in the records of the Company or
any third party administrator designated by the Company from time to time to
administer the Option, or at such other address as may be designated in writing
by either of the parties to the other party.
(h)Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the principles thereof regarding conflicts of law. The Optionee and the
Company agree that all claims in respect of any action or proceeding arising out
of or relating to this Agreement shall be heard or determined in any state or
federal court sitting in Delaware, and the Optionee agrees to submit to the
jurisdiction of such courts, to bring all such actions or proceedings in such
courts and to waive any defense of inconvenient forum to such actions or
proceedings. A final judgment in any action or proceeding so brought shall be
conclusive and may be enforced in any manner provided by law.
(i)Waiver. The Optionee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach of this
Agreement.
(j)Interpretations. Any dispute, disagreement or question that arises under, or
as a result of, or in any way relates to the interpretation, construction or
application of the terms of this Agreement or the Plan will be determined and
resolved by the Committee or its authorized delegate. Such determination or
resolution by the Committee or its authorized delegate will be final, binding
and conclusive for all purposes.
(k)Successors and Assigns. The Company may assign any of its rights under this
Agreement. Except as otherwise provided herein, this Agreement will bind and
inure to the benefit of the respective successors and permitted assigns of the
parties hereto, whether so expressed or not.
(l)Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on the Options
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Optionee to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
(m)No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or his or her acquisition or sale of the
Underlying Shares. The Optionee understands and agrees that he or she should
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.
[Remainder of page intentionally left blank]
***





--------------------------------------------------------------------------------


    


APPENDIX A
TO
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
PROVISIONS APPLICABLE TO NON-U.S. COUNTRIES
This Appendix A includes additional terms and conditions that govern the Option
granted to the Optionee under the Plan if the Optionee resides and/or works in a
country outside the United States of America (or later relocates to such a
country). Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Plan and/or the Agreement to which this Appendix A is
attached.
I.
Nature of Grant. In accepting the grant of the Option, the Optionee
acknowledges, understands and agrees that:

a.    the Plan is established voluntarily by the Company;
b.    the grant of the Option is voluntary and occasional;
c.    all decisions with respect to future Options or other grants, if any, will
be at the sole discretion of the Company;
d.    the Optionee is voluntarily participating in the Plan;
e.    the Option and the Underlying Shares, and the income from and value of
same, are not intended to replace any pension rights or compensation;
f.    unless otherwise expressly agreed in a writing by the Optionee with the
Company, the Option and the Underlying Shares, and the income from and value of
same, are not granted as consideration for, or in connection with, the service
the Optionee may provide as a director of an Affiliate or Subsidiary;
g.    the future value of the Underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;
h.    if the Underlying Shares do not increase in value, the Option will have no
value
i.     if the Optionee exercises the Option and obtains the Underlying Shares,
the value of the Underlying Shares acquired upon exercise may increase or
decrease in value, even below the Exercise Price;
j.    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of the Optionee’s
employment as provided for in the Plan or in the Agreement;
k.    for purposes of the Option, and unless otherwise expressly provided in the
Plan, the Agreement, any employment agreement or otherwise determined by the
Company, the Optionee’s employment will be considered terminated as of the date
he or she is no longer actively providing







--------------------------------------------------------------------------------





services to the Global Eagle Companies (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where he or she is employed or the terms of
his or her employment agreement, if any), and unless otherwise expressly
provided in the Plan, the Agreement or determined by the Company, the Optionee’s
right to vest in the Option under the Plan, if any, will terminate as of such
date and will not be extended by any notice period (e.g., the Optionee’s period
of service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where he or she is employed or the terms of his or her employment
agreement, if any); the Committee shall have the exclusive discretion to
determine when the Optionee is no longer actively providing services for
purposes of the Option (including whether the Optionee may still be considered
to be providing services while on a leave of absence);
l.    unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by the Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and
m.    neither the Company nor the Global Eagle Companies shall be liable for any
foreign exchange rate fluctuation between the Optionee’s local currency and the
United States Dollar that may affect the value of the Option or of any amounts
due to the Optionee pursuant to the exercise of the Option or the subsequent
sale of the Underlying Shares acquired upon exercise.
II.
Withholding Taxes. The following provisions supplement Sections 4(b) and 11 of
the Agreement:



The Optionee acknowledges that, regardless of any action taken by the Company
or, if different, the Optionee’s employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to his or her
participation in the Plan and legally applicable to him or her (“Tax-Related
Items”) is and remains the Optionee’s responsibility and may exceed the amount
actually withheld by the Company or the Employer.  The Optionee further
acknowledges that the Company and the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, and (b) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Option to reduce or
eliminate the Optionee’s liability for Tax-Related Items or achieve any
particular tax result.  Further, if the Optionee is subject to Tax-Related Items
in more than one jurisdiction, he or she acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to any applicable taxable or Withholding Tax event, the Optionee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the withholding obligations with regard to all
Tax-Related Items through any of the means set forth in Sections 4(b) or 11 of
this Agreement or by (i) withholding from proceeds of the sale of the Underlying
Shares either through a voluntary sale or through a mandatory sale arranged by
the





--------------------------------------------------------------------------------





Company (on the Optionee’s behalf pursuant to this authorization) without
further consent, (ii) requiring the Optionee to pay cash or (iii) withholding
from the Optionee’s salary or other cash compensation.
Depending on the withholding method, the Company may withhold for Tax-Related
Items by considering applicable maximum statutory withholding amounts or other
applicable withholding rates, including maximum applicable rates to the extent
permitted by the Plan, in which case the Optionee will receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares.  If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, the Optionee is deemed to have been
issued the full number of Shares subject to the exercised Option,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
Finally, if requested by the Company, the Optionee agrees to pay to the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold or account for as a result of his or her
participation in the Plan that cannot be satisfied by the means previously
described.





--------------------------------------------------------------------------------







APPENDIX B
TO
COUNTRY-SPECIFIC PROVISIONS
This Appendix B includes additional terms and conditions that govern the Option
granted to the Optionee under the Plan if the Optionee resides and/or works in
one of the countries listed herein. If the Optionee is a citizen or resident of
a country other than the one in which he or she currently is working and/or
residing (or if he or she is considered as such for local law purposes), or if
the Optionee transfers or relocates employment or residence to another country
after the Grant Date, the Company, in its discretion, will determine the extent
to which the terms and conditions herein will be applicable to him or her.
This Appendix B also includes information regarding securities and other laws of
which the Optionee should be aware with respect to his or her participation in
the Plan. The information is based on laws in effect in the respective countries
as of December 2016. Such laws are often complex and change frequently. As a
result, the Optionee should not rely on the information noted herein as the only
source of information relating to the consequences of his or her participation
in the Plan because the information may be out of date by the time the Optionee
exercises the Option or sells the Underlying Shares acquired under the Plan. In
addition, the information noted herein is general in nature and may not apply to
the Optionee’s particular situation, and the Company is not in a position to
assure him or her of any particular result. Accordingly, the Optionee should
seek appropriate professional advice as to how the applicable laws may apply to
his or her situation. That is the Optionee’s responsibility, and not the
Company’s.
If the Optionee is a citizen or resident of a country other than the one in
which he or she currently is working and/or residing (or if he or she is
considered as such for local law purposes), or if he or she transfers employment
or residence to another country after the Grant Date, the information noted
herein may not be applicable to the Optionee in the same manner.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Plan, the Agreement and/or the Appendix A which this Appendix B
follows.
ARGENTINA
Securities Law Notice. Shares of the Company are not publicly offered or listed
on any stock exchange in Argentina. The offer is private and not subject to the
supervision of any Argentine governmental authority.
AUSTRALIA
Deferred Taxation. Subdivision 83A-C of the Income Tax Assessment Act, 1997,
applies to Options granted under the Plan, such that the Options are intended to
be subject to deferred taxation.





--------------------------------------------------------------------------------





Securities Law Notice. If the Optionee acquires Shares under the Plan and offers
the Shares for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law. The Optionee should
consult with his or her own legal advisor before making any such offer in
Australia.
BRAZIL
Compliance with Law and Nature of Grant Acknowledgement. By accepting the
Option, the Optionee agrees that he or she will comply with all applicable
Brazilian laws, including, without limitation, that he or she will report and
pay any and all applicable taxes associated with the exercise of the Option
and/or the sale of any Shares obtained as a result of such exercise. The
Optionee further agrees that, for all legal purposes, (a) the benefits provided
to the Optionee under the Plan are the result of commercial transactions
unrelated to the Optionee’s employment; (b) the Plan is not a part of the terms
and conditions of the Optionee’s employment; (c) the income from the award, if
any, is not part of the Optionee’s remuneration from employment; (d) the
Optionee is making an investment decision; (e) the Underlying Shares will be
issued to the Optionee only if the vesting conditions are met and any necessary
services are rendered by the Optionee over the vesting period; and (f) the value
of the Underlying Shares is not fixed and may increase or decrease in value over
the vesting period without compensation to the Optionee.
Tax on Financial Transactions (IOF). Repatriation of funds into Brazil and the
conversion between BRL and USD associated with such fund transfers may be
subject to the Tax on Financial Transactions. The Optionee is responsible for
complying with any applicable Tax on Financial Transactions arising from the
Optionee’s participation in the Plan. The Optionee should consult with his or
her personal tax advisor for additional details.


CANADA
Exercise Procedure. The following provision supplements Section 3.2(e)
(“Exercise Procedure”) and the “Withholding Taxes” sections of this Agreement:
Due to regulatory considerations in Canada, the Optionee is prohibited from
surrendering Underlying Shares that he or she already owns to pay the Exercise
Price in connection with this Option.
Securities Law Notice. The Optionee is permitted to sell Shares acquired upon
exercise of the Option through the designated broker appointed under the Plan,
if any, provided the resale of Shares acquired under the Plan takes place
outside of Canada through the facilities of a stock exchange on which the Shares
are listed. The Shares are currently listed on the New York Stock Exchange.
The following provisions apply if the Optionee is a resident of Quèbec:





--------------------------------------------------------------------------------





Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.
Authorization to Release and Transfer Necessary Personal Information. The
following provision supplements Section 12 of the Agreement:
The Optionee hereby authorizes the Company (including the Global Eagle
Companies) and the Company’s representatives to discuss with and obtain all
relevant information from all personnel, professional or not, involved in the
administration and operation of the Plan. The Optionee further authorizes the
Company (including the Global Eagle Companies) and the administrator of the Plan
to disclose and discuss the Plan with their advisors. The Optionee further
authorizes the Company (including the Global Eagle Companies) to record such
information and to keep such information in the Optionee’s employee file.
GERMANY
No country-specific provisions.
HONG KONG
Sale Restriction.  Shares received at exercise are accepted as a personal
investment.  In the event that the Option vests, is exercised and the Underlying
Shares are issued to the Optionee (or his or her heirs) within six months of the
Grant Date, the Optionee (or his or her heirs) agree that the Underlying Shares
will not be offered to the public or otherwise disposed of prior to the
six-month anniversary of the Grant Date.
Securities Law Notice. WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. The Optionee should exercise
caution in relation to the offer. If the Optionee is in any doubt about any of
the contents of this document, he or she should obtain independent professional
advice.  Neither the grant of the Option nor the issuance of the Underlying
Shares upon exercise constitutes a public offering of securities under Hong Kong
law and are available only to employees of the Company and the Global Eagle
Companies.  The Agreement, the Plan and other incidental communication materials
distributed in connection with the Option (i) have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong
and (ii) are intended only for the personal use of each employee of the Global
Eagle Companies and may not be distributed to any other person.





--------------------------------------------------------------------------------





INDIA
Exercise Procedure. The following provision supplements Sections 4(b) (“Exercise
Procedure”) and the “Withholding Taxes” sections of this Agreement:
Due to regulatory requirements, the Optionee understands that he or she may not
pay the Exercise Price by a sell-to-cover exercise (i.e., whereby some, but not
all, of the Underlying Shares will be sold immediately upon exercise and the
proceeds from the sale will be remitted to the Company to cover the Exercise
Price for the purchased shares and any Tax-Related Items withholding). The
Company reserves the right to permit this method of payment depending upon the
development of local law.
MALAYSIA
Data Privacy. The following provision supplements Section 12 of the Agreement:







--------------------------------------------------------------------------------





The Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data, as
described in the Agreement and any other grant materials by and among, as
applicable, the Employer, the Company and any Subsidiary or Affiliate for the
exclusive purpose of implementing, administering and managing his or her
participation in the Plan.
The Optionee understands that the Employer, the Company and any Subsidiary or
Affiliate may hold certain personal information about him or her, including, but
not limited to, his or her name, home address, email address and telephone
number, date of birth, social insurance number, passport or other identification
number, salary, nationality, job title, any shares or directorships held in the
Company, details of all Options or any other entitlement to shares awarded,
canceled, exercised, vested, unvested or outstanding in his or her favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan. Data is supplied by the Employer and also by the Optionee through
information collected in connection with the Agreement and the Plan.
The Optionee understands that Data will be transferred to the Plan broker, or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Optionee understands that the recipients of Data
may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than his or her country. The Optionee understands that he or she may
request a list with the names and addresses of any potential recipients of Data
by contacting his or her local human resources representative, whose contact
details are Michelle Taylor, michelle.taylor@globaleagle.com. The Optionee
authorizes the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Optionee’s participation in the Plan, including any transfer of
such Data as may be required to a broker, escrow agent or other third party with
whom the Shares received upon exercise of the Option may be deposited. The
Optionee understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan. The
Optionee understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local Human Resources
representative. Further, the Optionee understands that he or she is providing
the consents herein on a purely voluntary basis. If the Optionee does not
consent, or if the Optionee later seeks to revoke the consent, his or her
employment status or service and career with the Employer will not be affected;
the only consequence of refusing or withdrawing the consent is that the Company
may not be able to grant the Options or other equity awards to the Optionee or
administer or maintain such awards. Therefore, the Optionee understands that
refusing or withdrawing the consent may affect his or her ability to participate
in the Plan. For more information on the consequences of the Optionee’s refusal
to consent or withdrawal of consent, the Optionee understands that he or she may
contact the local human resources representative.
Peserta dengan ini secara nyata dan tanpa sebarang keraguan mengizinkan
pengumpulan, pengunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadinya seperti yang dinyatakan dalam Perjanjian dan apa-apa bahan
geran lain oleh dan di antara, sebagaimana yang berkenaan, Majikan, Syarikat dan
mana-mana Anak Syarikat atau Syarikat Sekutu untuk tujuan eksklusif bagi
melaksanakan, mentadbir dan menguruskan penyertaannya dalam Pelan.
Peserta memahami bahawa Majikan, Syarikat dan mana-mana Anak Syarikat atau
Syarikat Sekutu mungkin memegang maklumat peribadi tertentu tentangnya,
termasuk, tetapi tidak terhad kepada, namanya, alamat rumah , alamat emel dan
nombor telefon, tarikh lahir, nombor insurans sosial, nombor pasport atau nombor
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer atau jawatan
pengarah yang dipegang dalam Syarikat, butir-butir semua Opsyen atau apa-apa hak
lain untuk syer yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak,
tidak diletak hak ataupun yang belum diperolehi bagi faedahnya (“Data”), untuk
tujuan eksklusif bagi melaksanakan, mentadbir dan menguruskan Pelan. Data adalah
dibekalkan oleh Majikan dan juga oleh Peserta melalui maklumat yang dikumpul
yang berkaitan dengan Perjanjian dan Pelan.
Peserta memahami bahawa Data akan dipindahkan kepada broker Pelan, atau apa-apa
pembekal perkhidmatan pelan saham yang lain sebagaimana yang mungkin dipilih
oleh Syarikat pada masa depan, yang membantu Syarikat dalam pelaksanaan,
pentadbiran dan pengurusan Pelan. Peserta memahami bahawa penerima Data mungkin
berada di Amerika Syarikat atau di tempat lain, dan bahawa negara penerima
(contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negaranya. Peserta memahami bahawa dia boleh
meminta senarai nama dan alamat mana-mana penerima Data yang berpotensi dengan
menghubungi wakil sumber manusia tempatannya, dimana butir-butir hubungannya
adalah Michelle Taylor, michelle.taylor@globaleagle.com. Peserta memberi kuasa
kepada Syarikat dan mana-mana penerima lain yang mungkin membantu Syarikat
(sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan menguruskan
Pelan untuk menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data,
dalam bentuk elektronik atau lain-lain, dengan tujuan melaksanakan, mentadbir
dan menguruskan penyertaan Peserta dalam Pelan, termasuk apa-apa pemindahan Data
sebagaimana yang diperlukan kepada broker, ejen eskrow atau pihak ketiga yang
lain dengan mana Syer yang diterima apabila Opsyen yang dilaksanakan
didepositkan. Peserta memahami bahawa Data akan disimpan hanya sepanjang tempoh
yang diperlukan untuk melaksanakan, mentadbir dan mengurus penyertaannya dalam
Pelan. Peserta memahami bahawa dia boleh, pada bila-bila masa, melihat Data,
meminta maklumat tambahan mengenai penyimpanan dan pemprosesan Data, menghendaki
mana-mana pindaan yang perlu dilaksanakan ke atas Data atau menolak atau menarik
balik persetujuan dalam ini, dalam mana-mana kes tanpa kos, dengan menghubungi
secara bertulis wakil Sumber Manusia tempatannya. Selanjutnya, Peserta memahami
bahawa dia memberi persetujuan di sini secara sukarela. Jika Peserta tidak
bersetuju, atau jika Peserta kemudian membatalkan persetujuannya, status
pekerjaan atau perkhidmatan dan kerjayanya dengan Majikan tidak akan terjejas;
satu-satunya akibat jika Peserta tidak bersetuju atau menarik balik persetujuan
adalah bahawa Syarikat tidak akan dapat memberikan Opsyen atau anugerah ekuiti
lain kepada Peserta atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu,
Peserta memahami bahawa keengganan atau penarikan balik persetujuannya boleh
menjejaskan keupayaannya untuk mengambil bahagian dalam Pelan. Untuk maklumat
lanjut mengenai akibat keengganan Peserta untuk memberikan persetujuan atau
penarikan balik persetujuan, Peserta memahami bahawa dia boleh menghubungi wakil
sumber manusia tempatannya.






--------------------------------------------------------------------------------








Director Notification Obligation. If the Optionee is director of a Subsidiary or
Affiliate of the Company in Malaysia, the Optionee is subject to certain
notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify such Malaysian entity in writing when
the Optionee receives or disposes of an interest (e.g., Options or Underlying
Shares) in the Company or any related company. Such notifications must be made
within fourteen days of receiving or disposing of any interest in the Company or
any related company.
NETHERLANDS
No country-specific provisions.
NORWAY
No country-specific provisions.
SINGAPORE
Sale Restriction.  The Optionee agrees that any Shares be issued to him or her
upon exercise of the Option will not be offered for sale or sold in Singapore
prior to the six-month anniversary of the Grant Date, unless such sale or offer
is made pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than section 280) of the Singapore Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”).
Securities Law Notice. The Option is being granted to the Optionee in reliance
on the “Qualifying Person” exemption under section 273(1)(f) of the SFA and is
not being made with the view to the Underlying Shares being subsequently offered
for sale to any other party. The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore.
Chief Executive Officer and Director Notification Obligation. If the Optionee is
the Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of a Singapore Subsidiary or Affiliate, the Optionee must notify the
Singapore Subsidiary or Affiliate in writing of an interest (e.g., the Option or
the Underlying Shares) in the Company or any Subsidiary or Affiliate within two
business days of (i) acquiring or disposing of such interest, (ii) any change in
a previously disclosed interest (e.g., sale of any Shares), or (iii) becoming a
chief executive officer, director, associate director or shadow director.
SOUTH AFRICA
Tax Acknowledgement. The following provisions supplement the Withholding Taxes
sections of this Agreement:
By accepting the Option, the Optionee agrees that, immediately upon exercise of
the Option, the Optionee will notify the Employer of the amount of any gain
realized. If the Optionee fails to advise the Employer of the gain realized upon
exercise, the Optionee may be liable for a fine. The Optionee





--------------------------------------------------------------------------------





will be solely responsible for paying any difference between the actual tax
liability and the amount withheld by the Employer.


SPAIN
Labor Law Acknowledgment. The following provisions supplement the Nature of
Grant section in Appendix A of the Agreement:
By accepting the Option, the Optionee acknowledges that he or she understands
and agrees that he or she consents to participation in the Plan and that he or
she has received a copy of the Plan.
The Optionee further understands that the Company has unilaterally, gratuitously
and in its sole discretion decided to grant Option under the Plan to employees
of the Global Eagle Companies throughout the world. The decision to grant the
Option is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the Global
Eagle Companies on an ongoing basis other than as set forth in this Agreement.
Consequently, the Optionee understands that any grant is given on the assumption
and condition that it shall not become a part of any employment contract (either
with the Company or any Subsidiary or Affiliate) and shall not be considered a
mandatory benefit, salary for any purpose (including severance compensation) or
any other right whatsoever. Further, the Optionee understands and freely accepts
that there is no guarantee that any benefit shall arise from any gratuitous and
discretionary grant since the future value of the Underlying Shares is unknown
and unpredictable.
Additionally, the Optionee understands that the Option is expressly conditioned
on his or her continued and active rendering of service to the Global Eagle
Companies such that if his or her employment terminates for any reason other
than as expressly provided in Section 4 of the Agreement, the Optionee’s Option
will cease vesting immediately effective as of the date of termination of the
Optionee’s employment. This will be the case, for example, even if (1) the
Optionee is considered to be unfairly dismissed without good cause (i.e.,
subject to a “despido improcedente”); (2) the Optionee is dismissed for
disciplinary or objective reasons or due to a collective dismissal; (3) the
Optionee terminates employment due to a change of work location, duties or any
other employment or contractual condition; (4) the Optionee terminates
employment due to the Global Eagle Companies’ unilateral breach of contract; or
(5) the Optionee’s employment terminates for any other reason whatsoever, in
each case other than as expressly provided in Section 4 of the Agreement.
Consequently, upon termination of the Optionee’s employment for any of the above
reasons, he or she will automatically lose any rights to Options granted to him
or her that were unvested on the date of termination of his or her employment,
as described in the Agreement.
Finally, the Optionee understands that this grant would not be made to him or
her but for the assumptions and conditions referred to herein; thus, the
Optionee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of an Option shall be null and void.







--------------------------------------------------------------------------------





Securities Law Notice. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the offer of the Option. The Agreement has not been nor will
it be registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
SWEDEN
No country-specific provisions.
SWITZERLAND
Securities Law Notice. The Option is considered a private offering in
Switzerland and is therefore not subject to securities registration in
Switzerland. Neither this document nor any other materials relating to the
Option (a) constitutes a prospectus as such term is understood pursuant to
article 652a of the Swiss Code of Obligations, (b) may be publicly distributed
or otherwise made publicly available in Switzerland or (c) has been or will be
filed with, approved by or supervised by any Swiss regulatory authority (e.g.,
the Swiss Financial Market Supervisory Authority).
UNITED KINGDOM
Tax Acknowledgement. The following provisions supplement the Withholding Taxes
sections of this Agreement:
Without limitation to the Withholding Taxes sections of this Agreement, the
Optionee agrees to be liable for any Tax-Related Items related to the Optionee’s
participation in the Plan and legally applicable to the Optionee and hereby
covenants to pay any such Tax-Related Items, as and when requested by the
Company or, if different, the Employer or by Her Majesty’s Revenue & Customs
(“HMRC”) (or any other tax authority or any other relevant authority). The
Optionee also agrees to indemnify and keep indemnified the Company and, if
different, the Employer against any Tax-Related Items that they are required to
pay or withhold or have paid or will pay to HMRC on the Optionee’s behalf (or
any other tax authority or any other relevant authority).
Notwithstanding the foregoing, if the Optionee is an executive officer or
director (as within the meaning of Section 13(k) of the Exchange Act), the terms
of the immediately foregoing provision will not apply. In the event that the
Optionee is an executive officer or director and the income tax is not collected
from or paid by the Optionee within ninety (90) days of the end of the U.K. tax
year (April 6 - April 5) in which an event giving rise to the indemnification
described above occurs, the amount of any uncollected income tax may constitute
a benefit to the Optionee on which additional income tax and national insurance
contributions (“NICs”) may be payable. The Optionee acknowledges that he or she
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
paying the Company or the Employer, as applicable, for the value of any employee
NICs due on this additional benefit.







--------------------------------------------------------------------------------









ATTACHMENT II: Global Eagle Entertainment Inc. 2017 Omnibus Long-Term Incentive
Plan
[To Be Provided To The Recipient Separately]



